Citation Nr: 1536977	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-48 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a right knee disability.



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty for training from April to October 1975 with additional duty until September 1999, at which point he retired with 23 years and 11 months of service with the Texas National Guard.  He was service connected for tinnitus and hearing loss as a result of an event on duty in 1977.  The Veteran died in August 2013 and his widow has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen a claim of service connection for a right knee disability.  The Board subsequently, in an August 2014 decision, reopened the claim and remanded for further development of the claim on the merits.

The Board notes that the appellant's claim was remanded in August 2014.  All required development has been completed and the claim has been returned to the Board for further appellate adjudication. 


FINDINGS OF FACT

1.  The Veteran's service treatment records do not reflect that a right knee injury occurred while the Veteran was serving in an active duty or active duty for training (ACDUTRA) capacity.
 
2.  The evidence of record does not relate the Veteran's right knee disability to his active military service or any training duty.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in April 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  

The Board notes that the Veteran contended in various statements that service treatment records were missing.  The Board notes that multiple attempts were made to obtain additional records from various entities to include the National Personnel Records Center, various military hospitals, and the Records Management Center to no avail.  Thus, the Board finds that remand in order to locate additional service treatment records, which may or may not exist, would be fruitless. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23) (A).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As a threshold issue, the evidence establishes that the Veteran had active duty for training from April to October 1975 with additional duty to September 1999, at which point he retired with 23 years and 11 months of service with the Texas National Guard.  As noted he is service connected for tinnitus and hearing loss as a result of an incident during training in 1977.

Service treatment records are negative for any symptoms or treatments of a right knee disability.  The Veteran's service treatment records indicate various indications of problems with being overweight and not meeting military standards as well as a February 1989 Report of Medical Examination which notes a history of gout since 1984.  There are various medical examinations and treatment records in the claims file dated from April 1975 to 1998.  There is no indication of a right knee disability.

A VA treatment record dated November 1995 indicates minimal arthritic changes in both knees.

A February 2005 VA treatment note indicates that the Veteran ran 2.5 miles every morning and 2.5 miles every evening.  An April 2005 VA treatment note indicates that he walked three miles per day and ran 1.5 to 2 miles every day, only missing occasionally.  He played lots of racquetball.  In August 2005, the Veteran complained that his knees had been hurting more.  

In January 2006, the Veteran filed a claim for service connection for left and right knee injuries, indicating that he was treated in May 1975 at Darnell Army Hospital.  

In April 2006, the Veteran reported to VA treatment providers that he fell and injured his knee and was treated at Darnall Army Medical Center at Fort Hood, Texas.  A specific date of injury was not reported.  An April 2006 bilateral knee 
X-ray indicated mild degenerative changes of the posterior patellae bilaterally, no acute bone changes, and enthesopathic changes of the superior aspect of the patella on the left at the insertion of the quadriceps tendon.

In April 2006, a buddy statement and a statement from the Veteran's spouse were received at the RO.  Neither indicated knowledge of a specific injury to the Veteran's right knee but rather spoke to the Veteran's general knee problems.

A February 2007 VA treatment note indicates that the Veteran reported that he fell and hurt his knees, with treatment at Darnell Hospital at Fort Hood and at Fort Polk.

X-rays of the right knee in November 2008 indicate the Veteran had mild patellar osteophytosis, the primary diagnostic code was indicated as minor abnormality.

The Veteran's physician submitted a statement dated January 2009.  Dr. B.C.'s statement confirmed the diagnosis of arthritis in the Veteran's bilateral knees and noted that it was "influenced in part by heavy marching during [the Veteran's] service years."  The appellant was provided an opportunity to have Dr. C provide a medical rationale for his opinion, but no additional evidence was received.

A January 2009 CT scan of the right knee indicated lateral femorotibial compartment degenerative changes, calcific tendinitis of the popliteus tendon, chondromalacia patellae with mild lateral subluxation of the patella and iliotibial tract infection syndrome.

In the context of reopening his claim for entitlement to service connection for a right knee disability, the Veteran indicated in a March 2009 statement that records from Fort Polk would indicate treatment for a right knee problem.

Statements from a person, who indicated that he had served with the Veteran in the Texas National Guard and who had known the Veteran since 2003, and his wife were received at the RO in April 2010.  The statements indicated that the Veteran had problems with his knees.  However, there is no indication of direct knowledge of an injury to the Veteran's right knee and the Veteran was not serving with the Texas National Guard in 2003.

A VA medical opinion was associated with the claims file in November 2014.  The examiner reviewed the claims file and copied various relevant VA treatment entries into his report.  The examiner additionally commented on relevant portions of the Veteran's service treatment records, specifically noting that physicals in March 1975 (at induction), January 1979, October 1984, February 1989 and October 1993 do not indicate any type of knee problem, to include in the Veteran's statements of health history or the physician's summaries.  The examiner noted the various knee diagnoses of record; to include the results of the January 2009 CT scan as well as noting Dr. B.C.'s statement concerning the Veteran's bilateral osteoarthritis being related to marching during service.  The examiner noted that there was substantial indication in the record of problems with weight and obesity.  The examiner opined that it was less likely than not that the Veteran's right knee disability was related to active service or to the Veteran's National Guard service.  The examiner indicated that it was more likely that his diagnosed knee disorder was related to age, obesity and his history of gout.

After review of the record, the Board finds that the evidence does not establish that the Veteran's right knee disability was related to his military service or training.  

The Veteran has contended that he injured his knee during service, either contending that such injury happened at Ft. Polk or Ft. Hood, possibly in 1975.  The Veteran's service personnel and medical records tend to contradict his statements.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the Board may reject statements of a veteran if rebutted by the overall weight of the evidence).  The first objective indication of a right knee disability was the X-ray finding of degenerative changes in 1995.  The Board notes that this is 20 years after the Veteran's initial period of active duty for training and there is no indication of an in-service injury during the Veteran's National Guard duty, either documented or contained in the Veteran's various contentions.  The Board additionally notes that up to 2005, VA treatment records indicate that the Veteran ran several miles per day.  Moreover, multiple physicals associated with his National Guard training are completely negative for pertinent complaints or findings.  Refuting the contention that a chronic knee disorder was present.

Finally, two opinions address the nexus between the Veteran's right knee disability and his military service.  The Veteran's physician stated in a January 2009 statement that the Veteran's bilateral knee osteoarthritis was "influenced in part by heavy marching during [the Veteran's] service years."  Conversely, the November 2014 VA examiner concluded that the Veteran's right knee disability was less likely than not related to service, noting that there was no indication of in-service treatment as well as no notation of knee problems in the Veteran's service records.  The examiner attributed the Veteran's right knee osteoarthritis to age, gout and obesity, all documented in the claims file.  The Board additionally notes the January 2009 opinion indicates heavy marching as one of the causative factors in the Veteran's right knee disability; however, the Veteran's duty from 1975 to 1999 was with the Texas National Guard.  The Board notes that marching does not denote an injury.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Moreover, the doctor did not explain of give a rationale for his conclusion, especially in view of the many examination reports and records that did not reveal any knee pathology.

Thus, considering the two opinions, the VA opinion dated November 2014 is the most probative evidence of record.  This is due to the thorough rationale provided by the November 2014 examiner, based on the evidence of record.  In general, lack of contemporaneous documentation of an injury or illness does not rule out the possibility that such symptomatology existed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  But in this case, the contemporaneous evidence includes the Veteran's statements and contentions contained in service treatment records for approximately twenty years after the claimed injury that indicate no right knee treatment, problems or disability.  This evidence of record weighs against the Veteran's claim, and supports the November 2014 VA opinion.

Ultimately, the Board finds that because the evidence does not establish a nexus between the Veteran's military training and his right knee disability, the preponderance of the evidence is against his claim for service connection.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


